Order affirmed, with ten dollars costs and disbursements. As the justice at Special Term imposed conditions on granting this motion, which protect plaintiff from delays arising from this joinder of additional defendants, such exercise of his discretion will not be reviewed on appeal. His holding that it is better to dispose of respondents’ claims in this action rather than leave a door open for further litigation accords with the authorities. (30Cye. 138.) Apparently through the joinder of these defendants a single judgment may end the controversy. We think, however, that the only question which Cass & Apfel can .raise in this action is whether plaintiff is the owner absolutely of the bond and mortgage and entitled to recover the amount secured thereby, after crediting payments thereon, or is the owner of a fractional part thereof. Jenks, P. J., Burr, Carr, Stapleton and Putnam, JJ., concurred.